Citation Nr: 0027536	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-19 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

In July 2000, the veteran testified at a hearing held before 
the undersigned, who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO denied reopening of the claim of entitlement to 
service connection for prostatitis in September 1997, and the 
veteran did not appeal that decision. 

2.  Evidence received since September 1997 includes duplicate 
service medical records, private and VA medical records, 
transcripts of testimony given before the Board and the RO, 
and written contentions by the veteran.

3.  While some of the evidence received since September 1997 
is new, it is not so significant that it must be considered 
in connection with the claim for prostatitis.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying the veteran's 
request to reopen his claim for entitlement to service 
connection for prostatitis is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302 
(1999).

2.  Evidence received since September 1997 is not new and 
material, and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 1945, the veteran complained of frequency of 
urination and aching bones.  He reported having gonorrhea six 
years previously.  On examination, his prostate was enlarged 
and boggy.  Medication was not prescribed.  Two days later, 
he had improved, and he was scheduled for prostatic massage 
in a week.  After undergoing massage, he reported frequency 
and urgency.  In December 1945, the inguinal glands on the 
left were slightly enlarged and tender.  He reported that he 
still had some urgency at night (two times a night).  On 
examination prior to discharge in April 1946, the genito-
urinary system was normal.

In April and May 1952, the veteran was hospitalized at a VA 
hospital for dermatophytosis of the hands and feet.  He 
reported a history of nocturia for the past six or seven 
years.  He reported that he had had gonorrhea a total of four 
times, most recently in 1946.  Urgency was frequent, and he 
had been treated for prostatitis diagnosed by a physician he 
consulted because of impotence.  Treatment during 
hospitalization was for the skin disorder.  Genitourinary 
consultation was obtained because of pyuria, and no 
genitourinary disease was found.  The posterior urethra was 
treated with 1 percent silver nitrate solution for its 
psychic effect on impotence.

In a statement received in January 1955, the veteran sought 
to establish service connection for prostatitis.  Entitlement 
to service connection was denied in a February 1955 rating 
decision.  He was informed of the rating decision in March 
1955.  He did not appeal.

In December 1961, the veteran was again admitted to the VA 
hospital in Pittsburgh, Pennsylvania.  His admission was for 
surgical repair of a finger laceration, and one previous 
hospitalization, for skin rash, was noted.  He was discharged 
in January 1962.  No treatment for or complaints of 
prostatitis were noted.

In November 1963, the veteran filed a statement he called a 
"Notice of Disagreement."  In it, he asked consideration of 
his "service connected prostate condition."  The RO 
responded, telling the veteran that he did not identify the 
date of the decision he wished to appeal.  The RO advised him 
that a claim of entitlement to service connection for a 
prostate condition had been disallowed in March 1955, and 
that the time to appeal that decision had expired.  He was 
advised of the need to submit new and material evidence to 
reopen that claim.

In June 1975, the veteran requested that his claim be 
reopened.  The RO notified the veteran that he had not 
submitted new and material evidence to reopen his claim.  In 
July 1975, the veteran's representative submitted a notice of 
disagreement with the denial of service connection for 
prostatitis.  The RO notified the veteran that he had the 
right to appeal if he did not agree, but he should identify 
any error he believed had been made.  He was advised that he 
had one year to initiate his appeal.  He did not respond to 
the letter.

In July 1976, the veteran submitted a claim for service 
connection for prostatitis, accompanied by a private doctor's 
affidavit.  The veteran was seen in July 1976 reporting a 
history of prostate problems in the past with an evaluation 
in Pittsburgh 14 years previously.  On examination, the 
prostate was +1 and benign.  The diagnosis included 
prostatitis and benign prostatic hypertrophy.

In July 1976, the RO notified the veteran that the evidence 
necessary to reopen his claim would be medical evidence 
showing that the condition was incurred during military 
service, existed at the time of separation from the service, 
and had continued to the present time.

In September 1988, the veteran submitted a doctor's statement 
from R. B. Bass, Jr., M.D., dated in August 1988.  In it, Dr. 
Bass reported that he had seen the veteran between April 1985 
and July 1988.  History and complaints included transurethral 
resection of the prostate (TURP) for benign disease, and 
visual internal urethrotomy (VIU) for urethral stricture 
disease.  Diagnoses were BPH and urethral stricture.  In an 
October 1988 rating decision, the RO determined that new and 
material evidence had not been submitted.  The veteran was 
notified of the rating decision and of his appeal rights in 
October 1988.

In October 1988, the veteran submitted another statement from 
Dr. Bass showing a diagnosis of chronic prostatitis, with no 
other pertinent information.  The veteran submitted a notice 
of disagreement to his congressman, who forwarded it to the 
RO.  

The RO issued a statement of the case in December 1988.  The 
veteran did not submit a substantive appeal.

In January 1997, the veteran submitted another application 
for benefits; he requested service connection for 
prostatitis.  To support his claim, he submitted duplicate 
service medical records.  He also offered his private medical 
records for treatment he received at the Mobile Urology Group 
from April 1985 to December 1996.  They show monitoring of 
penile prosthesis.  PSA (prostate-specific antigen) and his 
prostate were checked regularly.  In September 1988, the 
veteran told his doctor that he had gonorrhea in 1939 and 
wanted to know if this could be the same as urethral 
stricture disease and whether this was service connected.  
The doctor told him he did not think so and not to count on 
it.  Of note, in October 1989 the veteran asked his urologist 
whether his prostatitis could be service-connected.  The 
urologist told him "no."  In August 1992, the veteran was 
treated for acute prostatitis.

Also presented were hospital records dated in June 1995 
reflecting surgical treatment for hyperplasia of the 
prostate, showing transurethral prostate resection, urethral 
stricture release, and cystoscopy.  

In a rating of September 1997, the RO determined that new and 
material evidence had not been submitted.  The veteran was 
notified of the decision and in response, he forwarded 
additional medical records, received in February 1998.  These 
records consisted of duplicate service medical records, 
private treatment records dated April 1985 to July 1997 (he 
later submitted records through December 1998), and VA 
treatment records from the VA medical center in Pittsburgh, 
Pennsylvania, dated from 1952 to 1976.  

Many of these records were duplicates of evidence already of 
record or deal with conditions not in issue.  VA treatment 
records show that, in April 1974, the veteran complained of 
burning and pain on urination with frequency of two times at 
night and complaints of dribbling and hesitancy.  He was 
scheduled for intravenous pyelogram (IVP).  At the time of 
the IVP, he reported voiding was better, and there was no 
prostatic impingement.  The IVP was read as normal.  On a 
psychiatric consultation report dated in October 1974, the 
veteran reported difficulty in erection.  He reported a 
history of prostatic condition diagnosed when he was on 
Guadalcanal during World War II.  He had a TUR 11 years ago.  
In February 1975, a cystogram showed no prostatic obstruction 
but a mild bladder neck contraction.

Private treatment records are from Mobile Urology Group.  
Those through December 1996 are duplicates of those presented 
before.  Records dated from February 1997 to December 1998 
are new.  They show continued monitoring of the penile 
implant and monitoring of PSA.  In February 1997 and June 
1998, his prostate was smooth with no nodularities.  PSA in 
December 1996 and December 1997 was 1.1.

The RO determined that the veteran had not submitted new and 
material evidence to reopen his claim in a rating decision 
dated in April 1998.  The veteran filed a notice of 
disagreement with the April decision.  In that notice, the 
veteran contended that he suffered from his prostate problems 
while he was in service and that he has continued to 
experience the same problems.  He related his penile implant 
to the prostatitis.

In March 1999, a hearing was held at the RO.  During his 
testimony, the veteran reported that while he was stationed 
on Guadalcanal during World War II, he began to experience 
pain and discomfort.  To relieve this problem, his prostate 
was massaged.  He further stated that after he was released 
from active duty, he continued to have problems and he sought 
treatment at the VA hospital in Pittsburgh, Pennsylvania.  He 
discussed the various symptoms and manifestations he 
experienced that he attributed to prostatitis, and he also 
covered his recent treatment for this and other urological 
conditions he had received.

The veteran submitted a written statement from T. P. Ahmadi, 
Sr., M.D.  In this letter, dated March 1, 1999, Dr. Ahmadi 
wrote that the veteran told Dr. Ahmadi that the veteran felt 
his erection problems were due to the prostatitis he had in 
the Armed Forces.  The veteran felt that his sleep problems, 
which caused him irritability, stemmed from the prostatitis 
he had while in the Armed Forces.

In July 2000, the veteran provided testimony before the 
Board.  The veteran repeated his previous contentions but 
also added that he had been given medications for the 
enlarged prostate.  He further said that he had received 
treatment for his condition immediately following his release 
from active duty and that he continued to receive treatment 
for his prostate condition.  


II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (1999).  In order to reopen a claim which has 
been previously finally denied, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).

The RO initially denied service connection for prostatitis in 
February 1955.  It subsequently affirmed that decision in 
June 1975, July 1976 (by letter), October 1988, and September 
1997.  These decisions are all final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
evidence required to reopen must be new evidence that is not 
cumulative of evidence presented before the last prior 
disallowance and that is material to the issue at hand.  
Struck v. Brown, 9 Vet. App. 145, 151 (1996).

Accordingly, the Board must look to evidence submitted since 
September 1997, the date of the last final disallowance.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, concluded in Elkins that the Federal 
Circuit in Hodge effectively "decoupled" the relationship 
between determinations of well-groundedness and of new and 
material evidence by overruling the "reasonable-possibility-
of-a-change-in-outcome" test established by Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There is no duty to 
assist in the absence of well-grounded claims.  Epps v. 
Gober, 126 F. 3d, 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) (West 1991) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  

The evidence received subsequent to the September 1997 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Since the September 1997 rating decision, the following 
evidence has been received:  

a.  duplicate service medical records;
b.  the veteran's contentions; 
c.  testimony before an RO hearing officer and the 
Board;
d.  VA medical treatment records dated from 1952 to 
1976;
e.  private medical records dated from 1985 to 1998; 
and,
f.  a letter from Dr. Ahmadi.

The veteran's written contentions are not new.  They are 
cumulative of his assertions made prior to the September 1997 
decision.  The veteran's hearing testimony likewise provides 
no new, competent evidence in support of his claim.  Lay 
statements concerning the onset of these conditions are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  Service medical 
records are not new.

The VA medical records dated from July 1970 to February 1976 
are new.  They show treatment for various conditions, 
including ingrown toenail in July 1970, low back pain in July 
1973, and an April 1974 intravenous pyelogram (IVP).  An 
October 1974 psychiatric consultation shows complaints of a 
prostatic condition during World War II and a history of TUR 
11 years previously, with remaining sexual functioning, and 
no complaints of sexual difficulties until recent weeks.  
While these VA treatment records are new, they are not 
material.  They do not relate any current prostate problems 
to active military service, and, for the most part, they 
reveal no treatment for prostate problems.

The private medical records from Mobile Urology Group are, 
for the most part, duplicates.  The records dated in 1997 and 
1998 are new, but they add nothing relevant and probative 
with respect to the veteran's claim.  In fact, they show no 
prostate problems during that time frame.  They are not so 
significant that they must be considered in order to decide 
the veteran's claim fairly.

The letter from Dr. Ahmadi is also new.  It, however, merely 
records what the veteran told the doctor.  Dr. Ahmadi did not 
endorse or express any agreement with what he reported as the 
veteran's feelings.  He gave no medical opinion.  
Accordingly, it is merely cumulative.  Thus, even if 
considered new, these records are not material, as they have 
no bearing on whether prostatitis or any current prostate 
disorder arose during or is attributable to service.

New and material evidence has not been presented to reopen 
the veteran's claims of entitlement to service connection for 
prostatitis, and that claim must be denied.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  38 U.S.C.A. § 5103(a) (West 1991); 
see Graves v. Brown, 6 Vet. App. 166, 171 (1994).  The VA has 
no outstanding duty to inform the veteran of the necessity to 
submit certain evidence in this case, because nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claim of entitlement to service connection 
for prostatitis.  


ORDER

New and material evidence has not been submitted in support 
of this claim for service connection for prostatitis, and the 
claim has not been reopened.  The benefit sought on appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

